DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest an electrochemical hydrogen pump comprising: a cell including: a proton conductive electrolyte membrane having a first and second main surfaces with cathode and anode disposed thereon; a voltage applier that applies a voltage between the anode and the cathode; a cooler that cools the cell; and a controller including a processor and a memory storing a control program, wherein the control program, when executed by the processor, causes the controller to control the cooler to increase an amount of cooling per unit time of the cell when a pressure of a cathode gas flow path on the cathode increases. KR’494 is the closest prior art, however Fig. 9 and p. 11 do not disclose that the controller is programmed to increase an amount of cooling per unit time of the cell when a pressure of a cathode gas flow path on the cathode increases.  KR’494 discloses what the potential applied is on the cell at different pressures for either a constant temperature of 15°C or 25°C (Fig. 9).  KR’494’s graph is a collection of data points, but does not discloses the instantly claimed operation or programming, wherein the controller would need to at least have a sensor for the pressure on the cathode side in order to perform the operation or execute the programming.  Instant claim 6 defines over the prior art for the same reasons as instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794